DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 36 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dower (US 8,138,718).

As to Claim 36, Dower discloses a charge coupler comprising: a housing; an electrical connector coupled to the housing to receive electrical power from an electrical power source; and multiple electrical contacts proximate to a top surface of the housing to electrically couple to multiple electrical contacts on an underside of a vehicle, wherein the multiple electrical contacts of the charge coupler comprise three substantially planar electrical contacts aligned linearly along a length of the housing, the three substantially planar electrical contacts comprising a positive electrical contact, a negative electrical contact, and a ground electrical contact (Figures 1, and 8-10).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 30-31, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (USPUB 2016/0023565) in view of Takada et al. (USPUB 2012/0025761).

As to Claim 21, Bell discloses a charging system comprising: a housing; an electrical connector coupled to the housing to receive electrical power from an electrical power source; an electrical contact proximate to a top surface of the housing to electrically couple a vehicle to the electrical power source (Figure 1).  Bell does not expressly disclose a receiver associated with the housing configured to receive a signal from the vehicle and to energize the electrical contact based at least in part on receipt of the signal, the receiver comprising an inductive coupling configured to receive, wirelessly, the signal, the signal comprising an amount of electrical power to power the receiver.  Takada discloses a receiver associated with the housing configured to receive a signal from the vehicle and to energize the electrical contact based at least in part on receipt of the signal, the receiver comprising an inductive coupling configured to receive, wirelessly, the signal, the signal comprising an amount of electrical power to power the receiver (Paragraph 29).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Takada and transmit the power requirements to the device of Bell, in order to ensure that the proper power is being supplied when contact is made.

As to Claim 23, Bell and Takada disclose the charging system of claim 21, wherein the electrical contact comprises a positive electrical contact, the charging system further comprising a negative electrical contact, and a ground electrical contact (Bell Paragraph 25, Figure 2, Element 40).
As to Claim 24, Bell and Takada disclose the charging system of claim 21, but do not expressly disclose wherein the electrical contact is a first electrical contact and is substantially planar, the charging system further comprising a second substantially planar electrical contact and a third substantially planar electrical contact.  However, the Examiner takes official notice that changing of size and shape of a contact is well known in the art, and it would only require one having ordinary skill in the art at the time of this invention to adapt a shape that would provide ideal electrical contact for the devices and power requirements.
As to Claim 25, Bell and Takada disclose the charging system of claim 21, but do not expressly disclose wherein the electrical contact has a diameter of at least about 10 centimeters.  However, the Examiner takes official notice that changing of size and shape of a contact is well known in the art, and it would only require one having ordinary skill in the art at the time of this invention to adapt a shape that would provide ideal electrical contact for the devices and power requirements.


As to Claim 27, Bell and Takada disclose the charging system of claim 21, further comprising a physical barrier comprising a resilient member at least partially enclosing the electrical contact to prevent inadvertent contact with the electrical contact during charging (Bell Figure 1).
As to Claim 30, Bell discloses a method of charging a battery of a vehicle via a charge coupler that receives power from an electrical power source, the method comprising: electrically connecting an electrical contact of the charge coupler with an electrical contact of the vehicle; and transmitting power from the electrical power source to the battery of the vehicle via the electrical contact of the charge coupler (Figure 1).  Bell does not expressly disclose receiving, at a receiver of the charge coupler, a signal from the vehicle, wherein the receiver comprises an inductive coupling and the signal comprises a wireless transmission of an amount of electrical power to power the receiver.  Takada discloses receiving, at a receiver of the charge coupler, a signal from the vehicle, wherein the receiver comprises an inductive coupling and the signal comprises a wireless transmission of an amount of electrical power to power the receiver (Paragraph 29).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Takada and transmit the power requirements to the device of Bell, in order to ensure that the proper power is being supplied when contact is made.
As to Claim 31, Bell and Takada disclose the method of claim 30, wherein electrically connecting the electrical contact of the charge coupler: is performed by control circuitry of the charge coupler which is powered by the amount of electrical power received by the receiver and is electrically isolated from 
As to Claim 35, Bell and Takada disclose the method of claim 30, wherein the signal is a first signal, the method further comprising: receiving a second signal from the vehicle initiating termination of the charging; and de-energizing the electrical contact of the charge coupler by disconnecting the electrical power source from the electrical contact of the charge coupler (Takada Paragraph 32).


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bell and Takada in view of Dower.

As to Claim 29, Bell and Takada disclose the charging system of claim 21, but do not expressly disclose further comprising a cleaning device disposed on a support surface proximate the housing to emit one or more of air, water, steam, cleaning solvents, a compound to remove rust, or a compound to prevent corrosion to clean an electrical contact on an underside of the vehicle.  Dower discloses a compound to remove rust (Column 8, lines 30-33).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Dower, and use the contacts surface to surface friction to remove rust or debris from the contacts, in order to improve the electrical connection.


s 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Dower and Takada.

As to Claim 37, Dower discloses the charge coupler of claim 36, but does not expressly disclose further comprising: a receiver associated with the housing configured to receive a signal from the vehicle and to energize the multiple electrical contacts based at least in part on receipt of a signal from the vehicle, the receiver comprising an inductive coupling configured to receive, wirelessly, the signal, the signal comprising an amount of electrical power to power the receiver.  Takada discloses a receiver associated with the housing configured to receive a signal from the vehicle and to energize the multiple electrical contacts based at least in part on receipt of a signal from the vehicle, the receiver comprising an inductive coupling configured to receive, wirelessly, the signal, the signal comprising an amount of electrical power to power the receiver (Paragraph 29).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Takada and transmit the power requirements to the device of Dower, in order to ensure that the proper power is being supplied when contact is made.
As to Claim 38, Dower and Takada disclose the charge coupler of claim 37, further comprising control circuitry to electrically connect the multiple electrical contacts to power supplied by the electrical power source, based at least in part on the signal received by the receiver, wherein the control circuitry is powered by the amount of electrical power received by the receiver and is electrically isolated from power provided by the electrical power source (Dower Figures 8-9, Takada Figure 1, Element 10, Paragraph 29).


39 is rejected under 35 U.S.C. 103 as being unpatentable over Dower.

As to Claim 39, Dower discloses the charge coupler of claim 36, but does not expressly disclose individual ones of the multiple electrical contacts have a diameter of at least about 10 centimeters.  However, the Examiner takes official notice that changing of size and shape of a contact is well known in the art, and it would only require one having ordinary skill in the art at the time of this invention to adapt a shape that would provide ideal electrical contact for the devices and power requirements


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Dower in view of Bell.

As to Claim 40, Dower discloses the charge coupler of claim 36, but does not expressly disclose wherein the charge coupler is portable, the charge coupler further comprising an anchor to secure the housing to a surface on which the vehicle is supported.  Bell discloses the charge coupler is portable, the charge coupler further comprising an anchor to secure the housing to a surface on which the vehicle is supported (Paragraph 36).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Bell, and design the charger of Dower to be portable and anchored to a secure position, in order to prevent it from moving.




Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bell and Takada in view of Brill et al. (USPUB 2015/0224882).

As to Claim 28, Bell and Takada disclose the charging system of claim 21, but do not expressly disclose further comprising an actuator coupled to the housing to raise the electrical contact relative to a surface .

Allowable Subject Matter
Claims 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859